                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

    UNITED STATES OF AMERICA                          )
                                                      )
                                                      )               2:18-CR-017-018
           v.                                         )               JUDGE JORDAN
                                                      )
                                                      )
    LAWRENCE POWELL EARHART, II                       )

                                   SENTENCING MEMORANDUM

          COMES NOW the United States of America, by and through J. Douglas Overbey, United

   States Attorney for the Eastern District of Tennessee, and files this sentencing memorandum in

   compliance with the Court’s Order.

          The presentence investigation report for LAWRENCE POWELL EARHART, II

   correctly sets forth the pertinent sentencing factors of 18 U.S.C. § 3553(a), the correct advisory

   guideline calculation of 60 months imprisonment, based upon a total offense level of 23, a

   correct criminal history level calculation of I, and the statutorily required minimum sentence of

   five years, pursuant to 21 U.S.C. § 846, 841(a)(1), (b)(1)(B).

          However, in light of the recent changes in the law, pursuant to the First Step Act of 2018,

   the United States recognizes that the defendant has met the criteria of 18 U.S.C. § 3553(f) and

   though the Sentencing Guidelines have not yet been amended to reflect the statutory change, the

   defendant should receive an additional two level reduction in his offense level to give effect to

   the anticipated Guidelines’ implementation of the First Step Act. Thus, the effective advisory

   guideline sentencing range for the defendant should be 37 to 46 months imprisonment, based on

   a total offense level of 21, and a criminal history category of I. The United States submits that

   the defendant should be sentenced within that range and objects to further downward departure

   or variance from the correctly calculated sentencing guideline range.



Case 2:18-cr-00017-RLJ-CRW Document 1051 Filed 08/14/19 Page 1 of 2 PageID #: 4841
                                            Respectfully submitted,

                                            J. DOUGLAS OVERBEY
                                            United States Attorney

                                      By:   s/ J. Gregory Bowman
                                            J. GREGORY BOWMAN
                                            Assistant U.S. Attorney
                                            BPR# 017896
                                            220 West Depot Street, Ste. 423
                                            Greeneville, TN 37743
                                            (423) 639-6759
                                            Greg.Bowman@usdoj.gov




Case 2:18-cr-00017-RLJ-CRW Document 1051 Filed 08/14/19 Page 2 of 2 PageID #: 4842
